Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 1 of 23 PageID #: 79




                IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI

  Terry Bell,                                )
                                             )
         Plaintiff,                          )
                                             )
  VS.                                        ) Case No.:
                                             )
                                             )
  Cooley Transport, LLC,                     )
                                             )
  SERVE:                                     )
  United States Corp Agent                   )
  500 N. Michigan Ave                        )
  Suite 600                                  )
  Chicago, IL 60611                          )
                                             )
  And                                        )
                                             )
  Gary Davis                                 )
                                             )
  SERVE:                                     )
  622 W. Grant Street                        )
  Pittsfield, IL 62363                       )
                                             )
  And                                        )
                                             )
  Convoy Load,                               )
                                             )
  SERVE:                                     )
  1501 4th Ave, Suite 1500                   )
  Seattle, WA 98101                          )
                                             )
  And                                        )
                                             )
  Anheuser Busch                             )
                                             )
  SERVE:                                     )
  CT Corporation System                      )
  120 South Central Ave                      )
  Clayton, MO 63105                          )
        Defendants.                          )

                             FIRST AMENDED PETITION



                                       1
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 2 of 23 PageID #: 80




          COMES NOW Plaintiff, Terry Bell, by and through attorneys, The Bradley Law

  Firm and for this First Amended Petition against Defendant Gary Davis, Convoy Load,

  Anheuser Busch and Cooley Transport, LLC. states as follows to the Court:

                                  GENERAL ALLEGATIONS

          1.       Plaintiff, Terry Bell, is and was at all relevant times herein a resident of

  the County of St. Louis in the State of Missouri.

          2.       At all relevant times mentioned herein, Defendant Cooley Transport, LLC

  (hereinafter referred to as “Defendant Cooley”) was a limited liability corporation in the

  state of Illinois.

          3.       At all relevant times mentioned herein, upon information and belief,

  Defendant, Gary Davis, (hereinafter referred to as “Driver”) was a resident of the State of

  Illinois and was employed by Defendant Employer and was acting on its behalf with its

  express consent.

          4.       At all relevant times mentioned herein, Defendant Convoy Load

  (hereinafter referred to as “Defendant Convoy”) was a foreign profit corporation in the

  State of Washington.

          5.       At all relevant times mentioned herein, Defendant Anheuser Busch

  (hereinafter referred to as “Defendant AB”) was a limited liability corporation in the state

  of Missouri.

          6.       Both Defendants Cooley, Convoy and AB and Driver are subject to

  service as nonresident motorists pursuant to Missouri Supreme Court Rule 54.08.

  Plaintiff requests the Missouri Director of Revenue issue service upon defendant Driver

  at his last known addresses listed within the caption.



                                                  2
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 3 of 23 PageID #: 81




            7.    On April 28, 2018, Defendant Driver was operating a tractor attached to a

  box trailer, under the authority of Department of Transportation, owned by Defendant

  Cooley, on an open and public roadway within the course and scope of his employment

  with Cooley, Convoy and AB when he caused a collision with the Plaintiff’s vehicle.

            8.    At the time of this crash and at all times herein mentioned, Defendant

  Cooley was a private motor carrier as defined by the Federal Motor Carrier Safety

  Regulations and subject to said rules and regulations.

            9.    At the time of this crash and at all times herein mentioned, Defendants

  Cooley, Convoy and AB and Driver were required to operate the truck and trailer

  combination herein in conformance and full compliance with the Federal Motor Carrier

  Safety Regulations contained and set forth in Title 49, Code of Federal Regulations, and

  the sections thereof set forth herein.

            10.   At the time of this crash and at all times herein mentioned, Defendants

  Driver and Cooley, Convoy and AB were required to operate the tractor and trailer(s)

  identified herein in conformance and full compliance with the Federal Motor Carrier

  Safety Regulations set forth in Title 49, Code of Federal Regulations, and the sections

  thereof set forth herein if Defendant was transporting regulated freight interstate and if

  transporting intrastate, the Motor Carrier Regulations codified by the State of Missouri

  and at all times Missouri’s traffic laws.

                                  COUNT I- NEGLIGENCE
                                     Plaintiff v. Driver

        11.       Plaintiff realleges and incorporates paragraphs 1-10 as if fully set forth

  herein.

        12.       Defendant Driver at all relevant times herein owed Plaintiff a duty to

                                                3
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 4 of 23 PageID #: 82




  operate the tractor - trailer combination with the highest degree of care.

        13.      At the time of this crash and at all times herein mentioned, Defendant

  Driver failed to operate the tractor - trailer combination with the highest degree of care as

  required under Missouri law and he was therefore negligent in the following respects:

                 a.      Failed to keep a proper lookout;

                 b.      Drove at an excessive speed;

                 c.      Failed to signal an intention to turn;

                 d.      Failed to yield the right-of-way;

                 e.      By using the highest degree of care could have known that there
                         was a reasonable likelihood of collision in time to have stopped,
                         swerved, slackened speed or sounded a warning;

                 f.      Operated the tractor trailer without the necessary training and
                         experience so as to be a danger to others;

                 g.      Failed to keep the tractor-trailer combination under proper control;

                 h.      Failed to obey the rules of the road requiring him to keep the
                         tractor trailer combination within a single lane of travel;

                 i.      Failed to observe the rules of the road governing the movements of
                         vehicles on the highways in the State of Missouri;

                 j.      Operated the tractor-trailer combination when it was likely to
                         cause an accident in violation of 49 CFR 396.7;

                 k.      Operated the tractor-trailer combination without the necessary
                         training, knowledge and/or experience so as to make him a danger
                         to others as imposed upon him by 49 CFR 383.110, including safe
                         vehicle operation, poor vision, the effects of fatigue, general health
                         of the commercial motor vehicle, visual search, night operation,
                         vehicle inspections, basic vehicle control, safe operation skills, and
                         pre-trip inspection skills;

                 l.      Failed to have the tractor-trailer combination under proper control;

                 m.      Operated the tractor-trailer combination while tired and/or fatigued
                         in violation of 49 CFR 392.3;

                                                4
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 5 of 23 PageID #: 83




                 n.      Upon information and belief, operated the tractor-trailer
                         combination while under the influence of drugs that impaired his
                         driving ability and adversely affected his ability to safely operate a
                         commercial motor vehicle in violation of 49 CFR 382.213;

                 o.      Operated the Tractor-trailer combination without verifying the
                         same was road worthy and in good mechanical condition;

                 p.      Allowed the Tractor to collide with the vehicle operated by
                         Plaintiff in violation of Missouri law, which afford Plaintiff to a
                         presumption of negligence under the rear end collision doctrine;
                         and

                 q.      Drove the tractor-trailer combination at a speed which made it
                         impossible for him to stop within the range of his visibility.

         14.     That Defendant’s negligence in the operation of his tractor trailer

  combination in the respects listed above caused or contributed to cause the crash

  identified herein.

         15.     As a direct and proximate result of the aforesaid injuries, Plaintiff has been

  caused to incur medical care and treatment expense, and will be required to incur further

  expense for additional care and treatment in the future.

         16.     As a direct and proximate result of the aforesaid injuries, Plaintiff has lost

  wages and will continue to lose wages well into the future.

         17.     As a direct and proximate result of the aforesaid injuries, Plaintiff is at an

  increased risk of requiring additional future medical care, which has caused additional

  mental suffering and worry.

         WHEREFORE, Plaintiff prays for the Court to enter Judgment against Defendant

  Driver in such an amount as is fair and reasonable in excess of $25,000.00, for their costs

  herein incurred, pre-judgment interest, and for any such other and further relief as this

  Court may deem just and proper.

                                               5
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 6 of 23 PageID #: 84




                            COUNT II- NEGLIGENCE PER SE
                                   Plaintiff v. Driver

            18.   Plaintiff realleges and reincorporates paragraphs 1-17 as if fully set forth

  herein.

            19.   That at all times relevant herein Defendant Driver had a duty to comply

  with all Missouri laws regulating the operation of motor vehicles as well as the Federal

  Motor Carrier Regulations, including the following:

                  a. FMCSR 392.3, which states a driver shall not operate a commercial
                     motor vehicle while fatigued or ill;

                  b. FMCSR 396, which requires inspections of the commercial motor
                     vehicle;

                  c. Operated the tractor-trailer combination when it was likely to cause an
                     accident in violation of 49 CFR 396.7;

                  d. Operated the tractor-trailer combination without the necessary training,
                     knowledge and/or experience so as to make him a danger to others as
                     imposed upon him by 49 CFR 383.110, including safe vehicle
                     operation, poor vision, the effects of fatigue, general health of the
                     commercial motor vehicle, visual search, night operation, vehicle
                     inspections, basic vehicle control, safe operation skills, and pre-trip
                     inspection skills;

                  e. Operated the tractor-trailer combination while tired and/or fatigued in
                     violation of 49 CFR 392.3;

                  f. Operated the tractor-trailer combination while under the influence of
                     drugs that impaired his driving ability and adversely affected his
                     ability to safely operate a commercial motor vehicle in violation of 49
                     CFR 382.213;

                  g. Operated the tractor-trailer combination in violation of RSMO
                     §304.017 which states:

                     “The driver of a vehicle shall not follow another vehicle more closely
                     than is reasonably safe and prudent, having due regard for the speed of
                     such vehicle and the traffic upon and the condition of the roadway.
                     Vehicles being driven upon any roadway outside of a business or
                     residence district in a caravan or motorcade, whether or not towing

                                                6
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 7 of 23 PageID #: 85




                     other vehicles, shall be so operated, except in a funeral procession or
                     in a duly authorized parade, so as to allow sufficient space between
                     each such vehicle or combination of vehicles as to enable any other
                     vehicle to overtake or pass such vehicles in safety.”;

                 h. Operated the tractor-trailer combination in violation of RSMO
                    §304.044.2, which states:

                     “The driver of any truck or bus, when traveling upon a public highway
                     of this state outside of a business or residential district, shall not
                     follow within three hundred feet of another such vehicle; provided, the
                     provisions of this section shall not be construed to prevent the
                     overtaking and passing, by any such truck or bus, of another similar
                     vehicle.”

         20.     That upon information and belief, Defendant Driver was in violation of all

  of the above referenced statutes and regulations and that said violations caused or

  contributed to cause Plaintiff’s injuries and damages as set forth herein.

         21.     That Plaintiff was within the class of persons the above-referenced laws and

  regulations were intended to protect Plaintiff and the damages suffered by Plaintiff were

  of the type these laws and regulations were designed to protect against.

         22.     That the damages sustained by Plaintiff, referenced above, were

  proximately caused by Defendant Driver’s failure to comply with the above-referenced

  statutory and regulatory obligations.

        WHEREFORE, Plaintiff prays for the Court to enter Judgment against Defendant

  Driver in such an amount as is fair and reasonable in excess of $25,000.00, for his costs

  herein incurred, pre-judgment interest, and for any such other and further relief as this

  Court may deem just and proper.



                          COUNT III- VICARIOUS LIABILITY
                                  Plaintiff v. Cooley



                                               7
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 8 of 23 PageID #: 86




            23.   Plaintiff incorporates and realleges paragraphs 1-22 as if fully set forth

  herein.

            24.   That at all times relevant herein, Defendant Driver’s actions were done

  within the scope of his employment with Cooley and were done as a means of carrying

  out the job assigned to him by Cooley.

            WHEREFORE, Plaintiffs pray for the Court to enter Judgment against

  Defendant Cooley in such an amount as is fair and reasonable in excess of $25,000.00,

  for their costs herein incurred, pre-judgment interest, and for any such other and further

  relief as this Court may deem just and proper.

        COUNT IV- NEGLIGENT HIRING, TRAINING, SUPERVISION, AND
                               RETENTION:
                            Plaintiff v. Cooley

            25.   Plaintiff reincorporates and realleges paragraphs 1-24 above as if fully set

  forth herein.

            26.   That Cooley owed a duty to Plaintiff to use reasonable care in the hiring,

  training, supervision and retention of employee Driver in full compliance with the

  Federal Motor Carrier Regulations.

            27.   Pursuant to the Federal Motor Carrier Safety Regulations, Defendant owed

  the general public, including the Plaintiff, a duty to determine the qualifications of its

  agents, servants, and employees, including, but not limited to:

                  a.     Adequately evaluate performance, including through training and
                         supervision, so as to discharge any incompetent or negligent
                         applicant, agent, servant, and/or employee before he/she injured
                         the public or property;

                  b.     Properly screen its applicants;

                  c.     Obtain a completed employment application before permitting an

                                                8
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 9 of 23 PageID #: 87




                         agent, servant, and/or employee drive its commercial motor vehicle
                         pursuant to 49 C.F.R. § 391.21;

                 d.      Investigate the agents, servants, and/or employees driver’s
                         employment record during the preceding three years by all
                         reasonable means pursuant to 49 C.F.R. § 391.23(a)(2), 391.23(c);

                 e.      Inquire into the agent’s, servant’s, and/or employee’s driving
                         record within 30 days after employment begins pursuant to 49
                         C.F.R. § 391.23(a);

                 f.      Properly certify its driver under 49 C.F.R. § 380.203 for the
                         operation of LCV doubles in compliance with 49 C.F.R. §380.111;
                         and

                 g.      Properly evaluate a driver’s performance for operation of LCV
                         doubles through testing in accordance with 49 C.F.R. §380.109.

         28.     Defendant Cooley’s duty to comply with all of the above and below listed

  Federal Motor Carrier Safety Regulations, Codes, and/or Statutes, so as to protect the

  general public, including Plaintiff, from the unsafe operation of commercial motor

  vehicles.

         29.     Defendant Cooley breached its duty to the general public, including the

  Plaintiff and was thereby negligent and careless in the hiring, training, supervising, and

  retaining Driver as its agent, servant and employee, who was unqualified, incompetent,

  and/or negligent and careless at the time of this crash and during the time leading up to

  this crash in the following respects:

                 a.      Failed to make a reasonable inquiry as to Driver’s competence as a
                         tractor trailer operator;

                 b.      Selected an incompetent and unfit driver;

                 c.      Failed to select a competent and fit driver;

                 d.      Hired and retained an unsafe and unqualified driver;

                 e.      Hired and retained an inadequately trained and incompetent driver;

                                               9
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 10 of 23 PageID #: 88




              f.     Allowed Driver to operate a defective trailer;

              g.     Allowed Driver to operate an unsafe trailer;

              h.     Entrusted the tractor and trailers to an incompetent driver;

              i.     Entrusted its tractor and trailers to a driver it knew or should have
                     known to be a reckless, unqualified, unsafe and incompetent
                     driver;

              j.     Permitted its driver to drive in excess of the hours of service
                     provisions of Title 49, Code of Federal Regulations, Section 395;

              k.     Defendant failed to properly train Driver in the proper operation,
                     inspection, maintenance, record-keeping, and check-in, necessary
                     for the safe operation of the tractor and trailer involved in this
                     crash;

              l.     Failed to adequately evaluate Driver’s performance through
                     training and supervision, and failure to discharge Driver before he
                     injured Plaintiff;

              m.     Failed to properly screen Driver as a qualified driver;

              n.     Failed to obtain a completed employment application before
                     permitting Driver to drive its commercial motor vehicle pursuant
                     to 49 C.F.R. § 391.21;

              o.     Failed to investigate Driver’s employment record during the
                     preceding three years by all reasonable means pursuant to 49
                     C.F.R. § 391.23(a)(2), 391.23(c);

              p.     Failed to inquire into Driver’s driving record within 30 days after
                     his employment began pursuant to 49 C.F.R. § 391.23(a);

              q.     Defendant failed to properly instruct and train Driver how to
                     properly and safely operate the tractor and trailer involved in this
                     crash, in particular LCV doubles in accordance with 49 CFR
                     §380.203, §380.111 and 380.109;

              r.     Defendant failed to provide safety courses to its agents, servants,
                     and employees on how to safely operate the tractor and trailer
                     involved in this crash;

              s.     At the time of this crash, Defendant failed to have in place a
                     system to keep track of the on-duty status or otherwise audit the

                                           10
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 11 of 23 PageID #: 89




                         on-duty status records of Driver and its other employees that
                         operate its vehicles in interstate commerce to insure that they did
                         not violate the limitations of the “Hours of Service Limitations” set
                         forth in 49 C. F.R., Part 395;

                  t.     Failing to verify and audit Driver’s driving logs to ensure
                         compliance with the hours of service limitations set forth under 49
                         C.F.R., Part 395;

                  u.     Permitting and/or failing to prevent Driver from operating motor
                         vehicles for periods in excess of industry standards for maximum
                         hours of service;

                  v.     Requiring, permitting, and/or failing to prevent Driver from
                         operating the tractor and trailer when he was so impaired, or likely
                         to become impaired, through fatigue, as to make it unsafe for him
                         to begin or continue to operate their vehicles; and

                  w.     Failed to require Driver to advise the dispatcher of his current duty
                         status so as to prevent him from being dispatched when, due to
                         likely fatigue, it was unsafe to do so.

            30.   As a direct and proximate cause of Cooley’s above-stated negligence,

  Plaintiff sustained damages as more fully stated above.

            31.   The actions and omissions of Defendant Cooley relating to this crash were

  willful, wanton, reckless and intentional, and demonstrated a complete indifference and

  conscious disregard for the law and for the safety of others, including Plaintiff, as

  evidenced by prior citations and out of service orders, including findings by the United

  States Department of Transportation that Defendant falsified drivers’ record of duty

  status.


            32.   Cooley’s willful, wanton, reckless and intentional behavior, and for

  Defendant’s complete indifference and conscious disregard for the safety of the

  motoring public, aggravated (punitive) damages are appropriate in this action in order

  to punish Defendants and to deter others from similar conduct.

                                               11
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 12 of 23 PageID #: 90




            WHEREFORE, Plaintiffs prays for the Court to enter Judgment against

  Defendant Cooley in such an amount as is fair and reasonable in excess of $25,000.00,

  for their costs herein incurred, pre-judgment interest, punitive damages, and for any such

  other and further relief as this Court may deem just and proper.

                         COUNT V- NEGLIGENT ENTRUSTMENT
                                   Plaintiff v. Cooley

        33.        Plaintiff realleges and reincorporates paragraphs 1-32 as if fully set forth

  herein.

        34.        That upon information and belief, Cooley entrusted the tractor-trailer

  combination to Defendant Driver.

        35.        That Cooley was careless and negligent in entrusting the tractor-trailer to

  Driver, an incompetent operator.

        36.        Cooley knew or by the exercise or reasonable care should have known

  Driver was incompetent to operate said tractor-trailer combination.

        37.        That the actions of Driver described herein concurred with the negligence

  of Cooley’s entrustment to cause the harms herein described to Plaintiff.

            WHEREFORE, Plaintiff prays for this Court to enter Judgment against Defendant

  Cooley in such an amount as is fair and reasonable in excess of $25,000.00, for their costs

  herein incurred, pre-judgment interest, punitive damages as well as any such other and

  further relief as this Court may deem just and proper.


                            COUNT VI- VICARIOUS LIABILITY
                                   Plaintiff v. Convoy

            38.    Plaintiff incorporates and realleges paragraphs 1-37 as if fully set forth

  herein.

                                                 12
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 13 of 23 PageID #: 91




         39.      That at all times relevant herein, Defendant Driver’s actions were done

  within the scope of his employment with Convoy and were done as a means of carrying

  out the job assigned to him by Convoy.

         WHEREFORE, Plaintiffs pray for the Court to enter Judgment against

  Defendant Convoy in such an amount as is fair and reasonable in excess of $25,000.00,

  for their costs herein incurred, pre-judgment interest, and for any such other and further

  relief as this Court may deem just and proper.

       COUNT VII- NEGLIGENT HIRING, TRAINING, SUPERVISION, AND
                              RETENTION:
                           Plaintiff v. Convoy

         40.      Plaintiff reincorporates and realleges paragraphs 1-39 above as if fully set

  forth herein.

         41.      That Convoy owed a duty to Plaintiff to use reasonable care in the hiring,

  training, supervision and retention of employee Driver in full compliance with the

  Federal Motor Carrier Regulations.

         42.      Pursuant to the Federal Motor Carrier Safety Regulations, Defendant owed

  the general public, including the Plaintiff, a duty to determine the qualifications of its

  agents, servants, and employees, including, but not limited to:

                  a.     Adequately evaluate performance, including through training and
                         supervision, so as to discharge any incompetent or negligent
                         applicant, agent, servant, and/or employee before he/she injured
                         the public or property;

                  b.     Properly screen its applicants;

                  c.     Obtain a completed employment application before permitting an
                         agent, servant, and/or employee drive its commercial motor vehicle
                         pursuant to 49 C.F.R. § 391.21;

                  d.     Investigate the agents, servants, and/or employees driver’s

                                                13
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 14 of 23 PageID #: 92




                         employment record during the preceding three years by all
                         reasonable means pursuant to 49 C.F.R. § 391.23(a)(2), 391.23(c);

                 e.      Inquire into the agent’s, servant’s, and/or employee’s driving
                         record within 30 days after employment begins pursuant to 49
                         C.F.R. § 391.23(a);

                 f.      Properly certify its driver under 49 C.F.R. § 380.203 for the
                         operation of LCV doubles in compliance with 49 C.F.R. §380.111;
                         and

                 g.      Properly evaluate a driver’s performance for operation of LCV
                         doubles through testing in accordance with 49 C.F.R. §380.109.

         43.     Defendant Convoy’s duty to comply with all of the above and below listed

  Federal Motor Carrier Safety Regulations, Codes, and/or Statutes, so as to protect the

  general public, including Plaintiff, from the unsafe operation of commercial motor

  vehicles.

         44.     Defendant Convoy breached its duty to the general public, including the

  Plaintiff and was thereby negligent and careless in the hiring, training, supervising, and

  retaining Driver as its agent, servant and employee, who was unqualified, incompetent,

  and/or negligent and careless at the time of this crash and during the time leading up to

  this crash in the following respects:

                 a.      Failed to make a reasonable inquiry as to Driver’s competence as a
                         tractor trailer operator;

                 b.      Selected an incompetent and unfit driver;

                 c.      Failed to select a competent and fit driver;

                 d.      Hired and retained an unsafe and unqualified driver;

                 e.      Hired and retained an inadequately trained and incompetent driver;

                 f.      Allowed Driver to operate a defective trailer;

                 g.      Allowed Driver to operate an unsafe trailer;

                                               14
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 15 of 23 PageID #: 93




              h.     Entrusted the tractor and trailers to an incompetent driver;

              i.     Entrusted its tractor and trailers to a driver it knew or should have
                     known to be a reckless, unqualified, unsafe and incompetent
                     driver;

              j.     Permitted its driver to drive in excess of the hours of service
                     provisions of Title 49, Code of Federal Regulations, Section 395;

              k.     Defendant failed to properly train Driver in the proper operation,
                     inspection, maintenance, record-keeping, and check-in, necessary
                     for the safe operation of the tractor and trailer involved in this
                     crash;

              l.     Failed to adequately evaluate Driver’s performance through
                     training and supervision, and failure to discharge Driver before he
                     injured Plaintiff;

              m.     Failed to properly screen Driver as a qualified driver;

              n.     Failed to obtain a completed employment application before
                     permitting Driver to drive its commercial motor vehicle pursuant
                     to 49 C.F.R. § 391.21;

              o.     Failed to investigate Driver’s employment record during the
                     preceding three years by all reasonable means pursuant to 49
                     C.F.R. § 391.23(a)(2), 391.23(c);

              p.     Failed to inquire into Driver’s driving record within 30 days after
                     his employment began pursuant to 49 C.F.R. § 391.23(a);

              q.     Defendant failed to properly instruct and train Driver how to
                     properly and safely operate the tractor and trailer involved in this
                     crash, in particular LCV doubles in accordance with 49 CFR
                     §380.203, §380.111 and 380.109;

              r.     Defendant failed to provide safety courses to its agents, servants,
                     and employees on how to safely operate the tractor and trailer
                     involved in this crash;

              s.     At the time of this crash, Defendant failed to have in place a
                     system to keep track of the on-duty status or otherwise audit the
                     on-duty status records of Driver and its other employees that
                     operate its vehicles in interstate commerce to insure that they did
                     not violate the limitations of the “Hours of Service Limitations” set
                     forth in 49 C. F.R., Part 395;

                                           15
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 16 of 23 PageID #: 94




                  t.     Failing to verify and audit Driver’s driving logs to ensure
                         compliance with the hours of service limitations set forth under 49
                         C.F.R., Part 395;

                  u.     Permitting and/or failing to prevent Driver from operating motor
                         vehicles for periods in excess of industry standards for maximum
                         hours of service;

                  v.     Requiring, permitting, and/or failing to prevent Driver from
                         operating the tractor and trailer when he was so impaired, or likely
                         to become impaired, through fatigue, as to make it unsafe for him
                         to begin or continue to operate their vehicles; and

                  w.     Failed to require Driver to advise the dispatcher of his current duty
                         status so as to prevent him from being dispatched when, due to
                         likely fatigue, it was unsafe to do so.

            45.   As a direct and proximate cause of Convoy’s above-stated negligence,

  Plaintiff sustained damages as more fully stated above.

            46.   The actions and omissions of Defendant Convoy relating to this crash were

  willful, wanton, reckless and intentional, and demonstrated a complete indifference and

  conscious disregard for the law and for the safety of others, including Plaintiff, as

  evidenced by prior citations and out of service orders, including findings by the United

  States Department of Transportation that Defendant falsified drivers’ record of duty

  status.


            47.   Convoy’s willful, wanton, reckless and intentional behavior, and for

  Defendant’s complete indifference and conscious disregard for the safety of the

  motoring public, aggravated (punitive) damages are appropriate in this action in order

  to punish Defendants and to deter others from similar conduct.




                                               16
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 17 of 23 PageID #: 95




            WHEREFORE, Plaintiffs prays for the Court to enter Judgment against

  Defendant Convoy in such an amount as is fair and reasonable in excess of $25,000.00,

  for their costs herein incurred, pre-judgment interest, punitive damages, and for any such

  other and further relief as this Court may deem just and proper.

                       COUNT VIII- NEGLIGENT ENTRUSTMENT
                                  Plaintiff v. Convoy

        48.        Plaintiff realleges and reincorporates paragraphs 1-47 as if fully set forth

  herein.

        49.        That upon information and belief, Convoy entrusted the tractor-trailer

  combination to Defendant Driver.

        50.        That Convoy was careless and negligent in entrusting the tractor-trailer to

  Driver, an incompetent operator.

        51.        Convoy knew or by the exercise or reasonable care should have known

  Driver was incompetent to operate said tractor-trailer combination.

        52.        That the actions of Driver described herein concurred with the negligence

  of Convoy’s entrustment to cause the harms herein described to Plaintiff.

            WHEREFORE, Plaintiff prays for this Court to enter Judgment against Defendant

  Convoy in such an amount as is fair and reasonable in excess of $25,000.00, for their costs

  herein incurred, pre-judgment interest, punitive damages as well as any such other and

  further relief as this Court may deem just and proper.

                            COUNT IX- VICARIOUS LIABILITY
                                     Plaintiff v. AB

            53.    Plaintiff incorporates and realleges paragraphs 1-52 as if fully set forth

  herein.



                                                 17
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 18 of 23 PageID #: 96




         54.      That at all times relevant herein, Defendant Driver’s actions were done

  within the scope of his employment with AB and were done as a means of carrying out

  the job assigned to him by AB.

         WHEREFORE, Plaintiffs pray for the Court to enter Judgment against

  Defendant AB in such an amount as is fair and reasonable in excess of $25,000.00, for

  their costs herein incurred, pre-judgment interest, and for any such other and further relief

  as this Court may deem just and proper.

        COUNT X- NEGLIGENT HIRING, TRAINING, SUPERVISION, AND
                             RETENTION:
                            Plaintiff v. AB

         55.      Plaintiff reincorporates and realleges paragraphs 1-54 above as if fully set

  forth herein.

         56.      That AB owed a duty to Plaintiff to use reasonable care in the hiring,

  training, supervision and retention of employee Driver in full compliance with the

  Federal Motor Carrier Regulations.

         57.      Pursuant to the Federal Motor Carrier Safety Regulations, Defendant owed

  the general public, including the Plaintiff, a duty to determine the qualifications of its

  agents, servants, and employees, including, but not limited to:

                  a.     Adequately evaluate performance, including through training and
                         supervision, so as to discharge any incompetent or negligent
                         applicant, agent, servant, and/or employee before he/she injured
                         the public or property;

                  b.     Properly screen its applicants;

                  c.     Obtain a completed employment application before permitting an
                         agent, servant, and/or employee drive its commercial motor vehicle
                         pursuant to 49 C.F.R. § 391.21;

                  d.     Investigate the agents, servants, and/or employees driver’s

                                                18
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 19 of 23 PageID #: 97




                         employment record during the preceding three years by all
                         reasonable means pursuant to 49 C.F.R. § 391.23(a)(2), 391.23(c);

                 e.      Inquire into the agent’s, servant’s, and/or employee’s driving
                         record within 30 days after employment begins pursuant to 49
                         C.F.R. § 391.23(a);

                 f.      Properly certify its driver under 49 C.F.R. § 380.203 for the
                         operation of LCV doubles in compliance with 49 C.F.R. §380.111;
                         and

                 g.      Properly evaluate a driver’s performance for operation of LCV
                         doubles through testing in accordance with 49 C.F.R. §380.109.

         58.     Defendant AB’s duty to comply with all of the above and below listed

  Federal Motor Carrier Safety Regulations, Codes, and/or Statutes, so as to protect the

  general public, including Plaintiff, from the unsafe operation of commercial motor

  vehicles.

         59.     Defendant AB breached its duty to the general public, including the

  Plaintiff and was thereby negligent and careless in the hiring, training, supervising, and

  retaining Driver as its agent, servant and employee, who was unqualified, incompetent,

  and/or negligent and careless at the time of this crash and during the time leading up to

  this crash in the following respects:

                 a.      Failed to make a reasonable inquiry as to Driver’s competence as a
                         tractor trailer operator;

                 b.      Selected an incompetent and unfit driver;

                 c.      Failed to select a competent and fit driver;

                 d.      Hired and retained an unsafe and unqualified driver;

                 e.      Hired and retained an inadequately trained and incompetent driver;

                 f.      Allowed Driver to operate a defective trailer;

                 g.      Allowed Driver to operate an unsafe trailer;

                                               19
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 20 of 23 PageID #: 98




              h.     Entrusted the tractor and trailers to an incompetent driver;

              i.     Entrusted its tractor and trailers to a driver it knew or should have
                     known to be a reckless, unqualified, unsafe and incompetent
                     driver;

              j.     Permitted its driver to drive in excess of the hours of service
                     provisions of Title 49, Code of Federal Regulations, Section 395;

              k.     Defendant failed to properly train Driver in the proper operation,
                     inspection, maintenance, record-keeping, and check-in, necessary
                     for the safe operation of the tractor and trailer involved in this
                     crash;

              l.     Failed to adequately evaluate Driver’s performance through
                     training and supervision, and failure to discharge Driver before he
                     injured Plaintiff;

              m.     Failed to properly screen Driver as a qualified driver;

              n.     Failed to obtain a completed employment application before
                     permitting Driver to drive its commercial motor vehicle pursuant
                     to 49 C.F.R. § 391.21;

              o.     Failed to investigate Driver’s employment record during the
                     preceding three years by all reasonable means pursuant to 49
                     C.F.R. § 391.23(a)(2), 391.23(c);

              p.     Failed to inquire into Driver’s driving record within 30 days after
                     his employment began pursuant to 49 C.F.R. § 391.23(a);

              q.     Defendant failed to properly instruct and train Driver how to
                     properly and safely operate the tractor and trailer involved in this
                     crash, in particular LCV doubles in accordance with 49 CFR
                     §380.203, §380.111 and 380.109;

              r.     Defendant failed to provide safety courses to its agents, servants,
                     and employees on how to safely operate the tractor and trailer
                     involved in this crash;

              s.     At the time of this crash, Defendant failed to have in place a
                     system to keep track of the on-duty status or otherwise audit the
                     on-duty status records of Driver and its other employees that
                     operate its vehicles in interstate commerce to insure that they did
                     not violate the limitations of the “Hours of Service Limitations” set
                     forth in 49 C. F.R., Part 395;

                                           20
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 21 of 23 PageID #: 99




                  t.     Failing to verify and audit Driver’s driving logs to ensure
                         compliance with the hours of service limitations set forth under 49
                         C.F.R., Part 395;

                  u.     Permitting and/or failing to prevent Driver from operating motor
                         vehicles for periods in excess of industry standards for maximum
                         hours of service;

                  v.     Requiring, permitting, and/or failing to prevent Driver from
                         operating the tractor and trailer when he was so impaired, or likely
                         to become impaired, through fatigue, as to make it unsafe for him
                         to begin or continue to operate their vehicles; and

                  w.     Failed to require Driver to advise the dispatcher of his current duty
                         status so as to prevent him from being dispatched when, due to
                         likely fatigue, it was unsafe to do so.

            60.   As a direct and proximate cause of Cooley’s above-stated negligence,

  Plaintiff sustained damages as more fully stated above.

            61.   The actions and omissions of Defendant AB relating to this crash were

  willful, wanton, reckless and intentional, and demonstrated a complete indifference and

  conscious disregard for the law and for the safety of others, including Plaintiff, as

  evidenced by prior citations and out of service orders, including findings by the United

  States Department of Transportation that Defendant falsified drivers’ record of duty

  status.


            62.   AB’s willful, wanton, reckless and intentional behavior, and for

  Defendant’s complete indifference and conscious disregard for the safety of the

  motoring public, aggravated (punitive) damages are appropriate in this action in order

  to punish Defendants and to deter others from similar conduct.




                                               21
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 22 of 23 PageID #: 100




             WHEREFORE, Plaintiffs prays for the Court to enter Judgment against

   Defendant AB in such an amount as is fair and reasonable in excess of $25,000.00, for

   their costs herein incurred, pre-judgment interest, punitive damages, and for any such

   other and further relief as this Court may deem just and proper.

                         COUNT XI- NEGLIGENT ENTRUSTMENT
                                     Plaintiff v. AB

         63.        Plaintiff realleges and reincorporates paragraphs 1-62 as if fully set forth

   herein.

         64.        That upon information and belief, AB entrusted the tractor-trailer

   combination to Defendant Driver.

         65.        That AB was careless and negligent in entrusting the tractor-trailer to

   Driver, an incompetent operator.

         66.        AB knew or by the exercise or reasonable care should have known Driver

   was incompetent to operate said tractor-trailer combination.

         67.        That the actions of Driver described herein concurred with the negligence

   of AB’s entrustment to cause the harms herein described to Plaintiff.

             WHEREFORE, Plaintiff prays for this Court to enter Judgment against Defendant

   AB in such an amount as is fair and reasonable in excess of $25,000.00, for their costs

   herein incurred, pre-judgment interest, punitive damages as well as any such other and

   further relief as this Court may deem just and proper.




                                                  22
Case: 4:19-cv-02898-SNLJ Doc. #: 15 Filed: 04/02/20 Page: 23 of 23 PageID #: 101




                                                  Respectfully submitted,




                                            By:
                                                  Patrick Hinrichs, #62953
                                                  Attorney for Plaintiff
                                                  The Bradley Law Firm
                                                  1424 Washington Avenue, Ste 300
                                                  St. Louis, MO 63103
                                                  (314) 721-9111 (phone)
                                                  (314) 255-2765 (fax)
                                                  Patrick@thebradleylawfirm.com




                                       23
